Case: 19-40837      Document: 00515431486         Page: 1    Date Filed: 05/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-40837                           May 28, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOE HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:18-CR-124-1


Before DAVIS, SMITH and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joe Hernandez pleaded guilty to being a felon in possession of a firearm.
He reserved the right to challenge the denial of a motion to suppress the gun
found at his residence, a challenge he now raises on appeal. “When reviewing
a denial of a motion to suppress evidence, this Court reviews factual findings
for clear error and the ultimate constitutionality of law enforcement action de
novo.” United States v. Robinson, 741 F.3d 588, 594 (5th Cir. 2014). Evidence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40837     Document: 00515431486     Page: 2   Date Filed: 05/28/2020


                                  No. 19-40837

is reviewed in the light most favorable to the prevailing party, here the
Government. See United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). A
district court’s ruling on a motion to suppress “should be upheld ‘if there is any
reasonable view of the evidence to support it.’” United States v. Massi, 761
F.3d 512, 520 (5th Cir. 2014) (quoting United States v. Michelletti, 13 F.3d 838,
841 (5th Cir. 1994) (en banc)).
      At issue is whether a team of Deputy U.S. Marshals was justified in
conducting a protective sweep of the premises when they arrested Hernandez
at his home pursuant to an arrest warrant. “The protective sweep doctrine
allows government agents, without a warrant, to conduct a quick and limited
search of premises for the safety of the agents and others present at the scene.”
United States v. Mendez, 431 F.3d 420, 428 (5th Cir. 2005). The Supreme Court
has recognized the lawfulness of sweeps supported by “articulable facts which,
taken together with the rational inferences from those facts, would warrant a
reasonably prudent officer in believing that the area to be swept harbors an
individual posing a danger to those on the arrest scene.” Maryland v. Buie,
494 U.S. 325, 334 (1990).
      The record indicates the marshals who approached Hernandez’s
residence had information that he was a gang member and were aware that he
was accused of a violent break-in and had been previously charged with
manslaughter. When they announced their presence, his response was to
barricade his front and back doors. Although Hernandez subsequently chose
to submit to the marshals, the district court did not err in finding these
circumstances sufficient to warrant a protective sweep. Cf. United States v.
Silva, 865 F.3d 238, 242 (5th Cir. 2017). That marshals who testified at the
motion hearing spoke of the sweep as “standard procedure” does not alter this,
as subjective motivations are generally irrelevant to determining whether



                                        2
    Case: 19-40837      Document: 00515431486   Page: 3   Date Filed: 05/28/2020


                                 No. 19-40837

actions are reasonable under the Fourth Amendment. See United States v.
Wallen, 388 F.3d 161, 167 (5th Cir. 2004). The Supreme Court has given
weight to subjective intent in only “a very limited subset of [its] Fourth
Amendment cases,” and no such case applies here. Ashcroft v. al-Kidd, 563
U.S. 731, 743 (2011).
      AFFIRMED.




                                       3